Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00021-CR

                                           IN RE Kyle MILLER

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: January 30, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 10, 2013, Relator Kyle Miller filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his various pro se motions. However, counsel

has been appointed to represent relator in the criminal proceeding pending in the trial court for

which he is currently confined. A criminal defendant is not entitled to hybrid representation.

See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906
S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro se

motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not

abuse its discretion by declining to rule on Miller’s pro se motions filed in the criminal



1
 This proceeding arises out of Cause No. 2011-CR-5502, styled State of Texas v. Kyle Miller, pending in the 175th
Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.
                                                                                  04-13-00021-CR


proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is denied.

TEX. R. APP. P. 52.8(a).

                                                    PER CURIAM

DO NOT PUBLISH




                                              -2-